

115 HR 3492 IH: To amend title 38, United States Code, to expand educational assistance to veterans who pursue certain apprenticeship programs, to establish a pilot program for veterans to pursue certification programs in computer numerically controlled machining, and for other purposes.
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3492IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Lipinski (for himself, Mr. Jones, Mr. Kinzinger, Mr. Hultgren, Ms. Moore, Mr. Rush, Mr. O'Halleran, Mrs. Comstock, Mrs. Torres, Mr. Young of Alaska, and Ms. Norton) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand educational assistance to veterans who pursue
			 certain apprenticeship programs, to establish a pilot program for veterans
			 to pursue certification programs in computer numerically controlled
			 machining, and for other purposes.
	
 1.FindingsCongress finds the following: (1)Apprenticeships can help veterans bridge the gap between service in the Armed Forces and civilian employment by—
 (A)receiving on-the-job training under the direct supervision of a professional and classroom instruction;
 (B)implementing skills the veterans acquired while in the Armed Forces; (C)providing practical work experience to the veterans; and
 (D)forming professional connections to fellow members of skilled occupations. (2)According to the Employment and Training Administration of the Department of Labor, in fiscal year 2016—
 (A)more than 21,000 apprenticeship programs across the United States are registered with the Administration;
 (B)approximately 1,700 new apprenticeship programs were established in the United States; (C)more than 206,000 individuals across the United States entered an apprenticeship program;
 (D)more than 505,000 apprentices sought to acquire skills to earn the wages necessary for financial security; and
 (E)approximately 49,000 individuals graduated from apprenticeship programs. 2.Educational assistance for veterans who pursue certain apprenticeship programs Section 3313(g)(3) of title 38, United States Code, is amended by adding at the end the following new subparagraphs:
			
 (E)In the case of an individual pursuing a program of apprenticeship (that is registered with the Employment and Training Administration of the Department of Labor) on more than a half-time but less than full-time basis, an annual stipend for tuition and fees not to exceed the lesser of—
 (i)the actual net cost for tuition and fees for the program of apprenticeship after the application of any waiver of, or reduction in, tuition and fees; or
 (ii)25 percent of the amount calculated under subsection (c)(1)(A)(ii). (F)In the case of an individual pursuing a program of apprenticeship (that is registered with the Employment and Training Administration of the Department of Labor and for which the individual provides proof of current registration to the Secretary) that is not sponsored by the employer of the individual, an annual stipend for tuition and fees not to exceed the lesser of—
 (i)the actual net cost for tuition and fees for the program of apprenticeship after the application of any waiver of, or reduction in, tuition and fees; or
 (ii)25 percent of the amount calculated under subsection (c)(1)(A)(ii).. 3.Sense of CongressIt is the sense of Congress that apprenticeship programs that are not sponsored by employers of participants in such programs should supply professional development resources and interview training to the participants.
		4.Pilot program for veterans who pursue computer numerically controlled machining certifications
 (a)Pilot programThe Secretary of Veterans Affairs shall carry out a pilot program under which the Secretary shall provide eligible veterans with the opportunity to enroll in certification programs in computer numerically controlled machining.
 (b)EligibilityFor purposes of the pilot program under this section, an eligible veteran is a veteran who is entitled to educational assistance under the laws administered by the Secretary.
			(c)Contracts
 (1)In generalFor purposes of carrying out subsection (a), by not later than 180 days after the date of the enactment of this Act, the Secretary shall seek to enter into contracts with multiple qualified providers of certification programs in computer numerically controlled machining for the provision of such programs to eligible veterans under the pilot program.
 (2)Payment of contractorsA contract under this subsection shall provide that the Secretary shall pay to a provider— (A)25 percent of the cost of providing the certification program upon the enrollment of an eligible veteran in the program;
 (B)25 percent of such cost upon the completion of the program by the veteran; and (C)50 percent of such cost upon the employment of the veteran following completion of the program.
 (3)Qualified providersFor purposes of the pilot program, a provider of a certification program in computer numerically controlled machining is qualified if the provider has been operational for at least two years.
 (4)Tuition reimbursementIn entering into contracts to carry out the pilot program, the Secretary shall give preference to a qualified provider that offers tuition reimbursement for any student who—
 (A)completes a certification program offered by the provider; and (B)does not find full-time meaningful employment within the 180-day period beginning on the date the student completes the program.
 (d)Housing stipendThe Secretary shall pay to each eligible veteran who is enrolled in a certification program in computer numerically controlled machining under the pilot program on a full-time basis a monthly housing stipend equal to the product of—
 (1)in the case of— (A)a veteran pursuing resident training, the monthly amount of the basic allowance for housing payable under section 403 of title 37, United States Code, for a member with dependents in pay grade E–5 who resides in the military housing area that encompasses all or the majority of the ZIP code area in which the campus at which the veteran attends training or classes is located; or
 (B)a veteran pursuing a certification program through distance learning, a monthly amount equal to 50 percent of the amount payable under subparagraph (A); and
 (2)the lesser of— (A)1.0; or
 (B)the number of course hours carried by the individual in pursuit of the certification program involved, divided by the minimum number of course hours required for full-time pursuit of such certification program, rounded to the nearest tenth.
 (e)Certification program in computer numerically controlled machining definedIn this section, the term certification program in computer numerically controlled machining means a training program that— (1)is offered by an entity—
 (A)other than an institution of higher learning; or (B)that is a professional organization;
 (2)does not lead to a degree; and (3)leads to a National Institute for Metalworking Skills credential or certification in computer numerically controlled machining.
				(f)Reports
 (1)Secretary of Veterans AffairsNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report on the pilot program under this section.
				(2)Comptroller General
 (A)Interim reportNot later than three years after the date on which the Secretary first enters into a contract under this section, the Comptroller General of the United States shall submit to Congress a report containing the results of the interim assessment of the Comptroller General. Such report shall include the recommendations of the Comptroller General for improving the pilot program and an assessment of each of the following:
 (i)The manufacturing and training experience of the directors and instructors of the providers of certification programs in computer numerically controlled machining under the pilot program.
 (ii)Whether the providers followed training curricula commonly used in the industry (including curricula from the National Institute for Metalworking Skills) for the certification programs.
 (iii)Whether the providers use open source curricula for the certification programs. (iv)The admittance rate into the pilot program.
 (v)The job placement rate for veterans who completed a certification program under the pilot program. (vi)The average salary of veterans who completed a certification program under the pilot program and were subsequently employed.
 (vii)The average age of veterans who participated in the pilot program. (B)Final reportNot later than five years after the date on which the Secretary first enters into a contract under this section, the Comptroller General shall submit to Congress a final report on the pilot program. Such report shall include the recommendation of the Comptroller General with respect to whether the program should be extended and an assessment of each of the following:
 (i)Each item described in clauses (i) through (vii) of subparagraph (A). (ii)The percentage of veterans who completed a certification program under the pilot program who were subsequently employed for a period of six months or longer.
 (g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs $5,000,000 for each fiscal year during which the Secretary carries out a pilot program under this section.
 (h)TerminationThe authority to carry out a pilot program under this section shall terminate on the date that is five years after the date on which the Secretary first enters into a contract under this section.
			5.Comptroller General review of the career technical training track of the Transition Assistance
 ProgramNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of the career technical training track of the Transition Assistance Program of the Department of Veterans Affairs (specifically with regard to the effectiveness of educating participants about apprenticeship opportunities) and submit to Congress a report on the results of the review and any recommendations of the Comptroller General for improving the program.
		